Case: 17-14865   Date Filed: 07/31/2019   Page: 1 of 21


                                                                   [PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 17-14865
                     ________________________

                  D.C. Docket No. 1:12-cv-01688-AT



JAMIL ABDULLAH AL-AMIN,

                                                       Petitioner - Appellant,

versus

WARDEN,
COMMISSIONER, GEORGIA DEPARTMENT OF CORRECTIONS,

                                                   Respondents - Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                            (July 31, 2019)
                 Case: 17-14865     Date Filed: 07/31/2019       Page: 2 of 21


Before WILSON, JILL PRYOR, and TALLMAN, * Circuit Judges.

WILSON, Circuit Judge:

          Jamil Abdullah Al-Amin appeals the district court’s denial of his petition for

a writ of habeas corpus under 28 U.S.C. § 2254. Al-Amin argues that he is entitled

to habeas relief under Brecht v. Abrahamson, 507 U.S. 619 (1993), for the

constitutional errors that occurred during his state trial. After careful review and

with the benefit of oral argument, we affirm the district court’s denial of habeas

relief.

                        I. Factual and Procedural Background

          One evening in March 2000, Fulton County Deputies Ricky Kinchen and

Aldranon English drove to Al-Amin’s home to execute a valid arrest warrant.1

Believing that Al-Amin was not home, the Deputies began to drive away. But the

Deputies quickly turned around when they spotted a black Mercedes pull in front

of Al-Amin’s home. A man exited the vehicle, and the Deputies approached.

          The Deputies asked the man to show his hands. The man began firing an

automatic rifle and pistol at the officers. The Deputies, standing only a few feet

away, returned fire. During the firefight, Deputy English’s pepper spray canister

exploded, temporarily blinding him. Deputies Kinchen and English were both shot

*
  The Honorable Richard C. Tallman, Circuit Judge for the United States Court of Appeals for
the Ninth Circuit, sitting by designation.
1
  The warrant was issued after Al-Amin failed to appear for a traffic stop hearing. A Georgia
trial court later ruled that the underlying traffic stop was unconstitutional.
                                               2
                Case: 17-14865        Date Filed: 07/31/2019       Page: 3 of 21


during the exchange, and both believed they had shot the assailant in return. As

the man drove away in the black Mercedes, Deputy English radioed for help.

When help arrived, Deputy Kinchen described the assailant as a 6’4” black male

wearing a long coat and a hat. Both Deputies were transported to a local hospital,

where Deputy Kinchen died from his injuries.

       Officers who responded to the scene found a trail of blood leading from the

crime scene to a vacant house and nearby woods. The investigating officers

believed the blood belonged to the fleeing assailant. Neighbors also reported

seeing a bleeding and injured man in the area that night.

       The next day, while on morphine and other medication, Deputy English

identified Al-Amin as the assailant after examining a photo lineup. Soon after, law

enforcement received a tip that Al-Amin was in White Hall, Alabama. Federal and

local law enforcement converged on White Hall, where, after an exchange of

gunfire with a fleeing figure matching Al-Amin’s description,2 they eventually

found Al-Amin unarmed and alone near a wooded area. When officers arrested

Al-Amin, he was wearing a bulletproof vest and had the keys to his black

Mercedes. Al-Amin’s medical assessment revealed no signs that he was recently

shot or wounded.


2
 Defense witnesses at trial testified that that they observed this portion of the manhunt for Al-
Amin and that only law enforcement officials fired their weapons. The officers testified they
exchanged gunfire with the suspect as he fled through the woods.
                                                 3
             Case: 17-14865     Date Filed: 07/31/2019   Page: 4 of 21


      After Al-Amin was arrested, law enforcement searched the surrounding area

for other evidence. The officers located a 9mm pistol and ammunition. The next

day, officers recovered a bag in the woods containing, among other things,

ammunition, a cell phone, registration documents for a Mercedes indicating that

Al-Amin was the owner, Al-Amin’s passport, and a bank statement for Al-Amin.

An assault rifle was also discovered nearby. Expert testimony at trial later

established that these weapons were those used to shoot Deputies Kinchen and

English. Experts matched, for example, the two 9mm bullets recovered during

Deputy Kinchen’s autopsy to the pistol found at White Hall. Experts also matched

the shell casings found at the scene of the Fulton County shooting and in the area

of Al-Amin’s White Hall arrest to the .223-caliber Ruger rifle recovered in the

White Hall woods.

      Several days after apprehending Al-Amin, law enforcement discovered his

Mercedes on his friend’s private property. The car was riddled with bullet holes.

Investigators later matched the bullets recovered from the Mercedes to the

Deputies’ service weapons.

      Al-Amin was charged with malice murder and various other offenses in

Georgia state court. During the jury trial, the state’s case against Al-Amin

included, among other things, the physical evidence from White Hall and in-court

testimony by Deputy English identifying Al-Amin as the assailant.


                                          4
               Case: 17-14865       Date Filed: 07/31/2019      Page: 5 of 21


       Invoking his Fifth Amendment right against self-incrimination, Al-Amin did

not testify. Al-Amin nonetheless presented a substantial defense. Approximately

twenty witnesses testified on his behalf, including a neighbor and eyewitness to the

shooting who testified that he was “absolutely positive” that Al-Amin was not the

shooter. The defense showed that although the Deputies were confident that they

had shot their assailant and there was a blood trail leading away from the scene,

Al-Amin was not injured when he was apprehended. The defense also attempted

to undermine Deputy English’s identification of Al-Amin as the shooter. The

defense emphasized that Deputy English was on morphine when he picked Al-

Amin out of a lineup, and that Deputy English had consistently said the shooter

had grey eyes, while Al-Amin has dark brown eyes.

       At trial, the defense argued that law enforcement—namely, FBI Agent Ron

Campbell—planted the weapons found in the White Hall woods, noting that law

enforcement had never connected Al-Amin’s DNA or fingerprints to the weapons. 3

Five years before Al-Amin’s arrest, Agent Campbell was involved in a shooting of

an allegedly unarmed Muslim black man. News reports suggested that law

enforcement may have planted a weapon at the scene, but Agent Campbell was




3
 As part of its general defense theory, the defense argued that law enforcement targeted Al-Amin
given his status as a controversial civil rights activist.
                                               5
              Case: 17-14865     Date Filed: 07/31/2019     Page: 6 of 21


later cleared of any wrongdoing in that incident. The trial court refused to let the

defense cross-examine Agent Campbell about this past shooting.

      During closing arguments, the prosecution told the jury, “I want to leave you

with a few questions you should have for the defendant.” The prosecution then

presented a visual aid to the jury titled, “QUESTIONS FOR THE DEFENDANT.” This

visual aid included several written questions, including:

             Why would the FBI care enough to frame you?
             How did the murder weapons end up in White Hall?
             How did your Mercedes get to White Hall?
             How did your Mercedes get shot up?
             Why did you flee (without your family)?
             Where were you at 10PM on March 16, 2000?

The prosecution also posed these rhetorical questions aloud to the jury:

             Why would the FBI care enough to frame you?

             How did the murder weapons end up in White Hall? . . .
             Mr. Defendant, how did those murder weapons get there
             to White Hall?

             Next question. How did your Mercedes get to White
             Hall? . . . Did you drive it there?

             More important, how did your Mercedes get shot up?

      Defense counsel objected to both the chart and these questions and moved

for a mistrial. The court denied the motion but ruled that the prosecution should

not focus on Al-Amin’s choice not to testify or failure to present evidence. The

court offered to give a curative instruction, but the defense declined it, believing


                                           6
              Case: 17-14865     Date Filed: 07/31/2019   Page: 7 of 21


such an instruction would compound the error. The prosecution then changed its

visual aid to read “QUESTIONS FOR THE DEFENSE” and continued with its closing

arguments. After the prosecution again asked a question directed specifically

towards Al-Amin, the defense again moved for a mistrial. This time, the defense

asked for a curative instruction given the impropriety of the comments and chart.

The trial court chastised defense counsel in front of the jury, characterizing the

defense’s objections as “what you believe is an impropriety.” The trial court

overruled the defense’s objections, but eventually gave an instruction:

             There has been an objection to some of [the prosecution’s]
             closing which the Court has overruled. However, in order
             to clarify, I’m going to make very clear what I believe is
             appropriate.

             This is closing argument. Closing argument is not
             evidence. Attorneys may draw inferences and urge you to
             draw inferences from the evidence. It is proper for the
             attorneys to argue a failure to present certain evidence.
             However, you must keep in mind that a defendant in a
             criminal case is under no duty to present any evidence to
             prove innocence and is not required to take the stand and
             testify in the case.

             If a defendant elects not to testify, no inference hurtful,
             harmful or adverse to him shall be drawn by you, and no
             such fact shall be held against him.

             However, it is proper for one side or the other to comment
             on failure to present certain evidence, but not to comment
             on the failure of the Defendant to testify. And I’m
             clarifying this, that, as you know, the burden of proof
             always remains on the State to prove the guilt of a
             defendant as to any charge beyond a reasonable doubt.
                                          7
               Case: 17-14865       Date Filed: 07/31/2019      Page: 8 of 21




       The court also emphasized to the jury that it gave the instruction “just in an

abundance of caution” and reiterated that the court had overruled Al-Amin’s

objections to the prosecutor’s closing argument. The defense renewed its mistrial

motion, arguing the instruction was insufficient. The motion was denied.

       After the instruction, the prosecution continued with its closing argument,

and asked the last question on the chart: “Where was the defendant at 10 p.m. on

March 16?” The prosecution answered its own question: “He was standing outside

his black Mercedes murdering Deputy Ricky Kinchen and trying to murder Deputy

Aldranon English. That’s the only evidence you have heard and will hear in this

case as to where Jamil Abdullah Al-Amin was at 10 p.m. on March 16, 2000.

That’s it.” The defense, interpreting this as another comment on Al-Amin’s

decision not to testify, again moved for a mistrial. The court denied the motion. 4

The jury convicted Al-Amin on all counts, and the court sentenced him to life

without the possibility of parole.

       On direct appeal, the Georgia Supreme Court affirmed Al-Amin’s

convictions. Al-Amin v. State, 278 Ga. 74 (2004). The court held that the trial

court did not abuse its discretion in refusing to let Al-Amin cross-examine FBI


4
  At the end of its rebuttal argument, the prosecution also told the jury: “You watched what
happened in this courtroom, who wouldn’t stand for you. Don’t stand for him.” This was a clear
reference to Al-Amin’s religiously based and court approved decision not to stand when the jury
or judge entered the courtroom. The prosecutor’s comments were patently improper.
                                               8
                Case: 17-14865       Date Filed: 07/31/2019       Page: 9 of 21


Agent Campbell about prior allegations of planting a gun. Id. at 84. The court also

held that the prosecution violated Al-Amin’s Fifth Amendment right against self-

incrimination during closing arguments. Id. at 84−86. The court found this error

harmless, however, under Chapman v. California, 386 U.S. 18 (1967). The

Supreme Court denied certiorari. Al-Amin v. Georgia, 543 U.S. 992 (2004).

       Al-Amin then filed a state habeas petition, which was denied.5 The Georgia

Supreme Court also denied his Application for a Certificate of Probable Cause.

Al-Amin then filed the instant federal habeas petition. The district court, like the

Georgia Supreme Court, held that Al-Amin’s Fifth Amendment rights were

violated by the prosecutor’s comments at closing arguments. The district court

ultimately held, however, that Al-Amin was not entitled to relief under the

stringent harmless error standard under Brecht v. Abrahamson, 507 U.S. 619

(1993). The district court also denied Al-Amin’s Confrontation Clause claim

regarding Agent Campbell. The district court granted Al-Amin a certificate of

appealability on all claims.




5
 In support of his state habeas petition, Al-Amin included an affidavit from a juror at his trial.
The district court declined to consider this affidavit, as do we. Both federal law and Georgia law
permit the introduction of jury testimony to impeach a verdict only in rare circumstances, none
of which are present here. See O.C.G.A. § 24-6-606(b); Fed. R. Evid. 606(b)(2).
                                                9
             Case: 17-14865      Date Filed: 07/31/2019    Page: 10 of 21


                               II. Standard of Review

      We review de novo the district court’s denial of a 28 U.S.C. § 2254 petition.

Ward v. Hall, 592 F.3d 1144, 1155 (11th Cir. 2010). Because Al-Amin seeks

collateral review, his appeal is governed by the Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), which “establishes a highly deferential standard for

reviewing state court judgments.” Parker v. Sec’y, Dep’t of Corr., 331 F.3d 764,

768 (11th Cir. 2003). Under AEDPA, a federal court may only grant habeas relief

to a state petitioner if the state court’s determination of a federal claim was (1)

“contrary to, or involved an unreasonable application of, clearly established

Federal law” or (2) “was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.” 28 U.S.C.

§ 2254(d).

      When a defendant alleges a non-structural constitutional error at his trial, a

state court reviewing a conviction on direct review analyzes the error under the

standard established in Chapman v. California, 386 U.S. 18 (1967). Under the

Chapman standard, a constitutional violation is harmless if the government can

show beyond a reasonable doubt that the error did not contribute to the verdict.

Chapman, 386 U.S. at 24.

      But on collateral review, we apply a more stringent harmless error standard.

See Brecht, 507 U.S. at 623. Under Brecht, we cannot grant habeas relief unless


                                           10
             Case: 17-14865     Date Filed: 07/31/2019    Page: 11 of 21


we have “grave doubt” that the constitutional error “had substantial and injurious

effect or influence in determining the jury’s verdict.” O’Neal v. McAninch, 513
U.S. 432, 436 (1995) (explaining the Brecht standard). To prevail, a petitioner

must show “actual prejudice” from the constitutional error. Trepal v. Sec’y, Fla.

Dep’t of Corr., 684 F.3d 1088, 1110 (11th Cir. 2012). “To show prejudice

under Brecht, there must be more than a reasonable possibility that the error

contributed to the conviction or sentence.” Mansfield v. Sec’y, Dep’t of Corr., 679
F.3d 1301, 1313 (11th Cir. 2012) (quotation and citation omitted).

      “Harmlessness under the Brecht standard is a question of law that we

review de novo.” Id. at 1307. Ultimately, “for a federal court to grant habeas

relief, it must be true both that the state court’s application of the Chapman

harmless beyond a reasonable doubt standard was objectively unreasonable and

that the error had a substantial and injurious effect or influence on the verdict.” Id.

at 1307–08; see also Fry v. Pliler, 551 U.S. 112, 119 (2007).

                                   III. Discussion

      On appeal, Al-Amin argues that (1) the State violated his Fifth and

Fourteenth Amendment rights when the prosecution engaged in a mock cross-

examination of him after he invoked his right not to testify, and (2) the State

violated his Sixth and Fourteenth Amendment rights by precluding him from cross-

examining FBI Agent Campbell about alleged conduct in a past shooting. Al-


                                          11
             Case: 17-14865     Date Filed: 07/31/2019   Page: 12 of 21


Amin argues that because both errors prejudiced him, he is entitled to relief under

Brecht.

      A. Griffin Error Analysis

      The Fifth Amendment prohibits a prosecutor from commenting directly or

indirectly on a defendant’s choice not to testify. See Griffin v. California, 380 U.S.
609, 614−15 (1965); see also United States v. Knowles, 66 F.3d 1146, 1162 (11th

Cir. 1995). A comment amounts to a constitutional violation where it was

“manifestly intended to be a comment on the defendant’s failure to testify” or it

was “of such a character that a jury would naturally and necessarily take it to be a

comment on” the defendant’s silence. Isaacs v. Head, 300 F.3d 1232, 1270 (11th

Cir. 2002) (quotation omitted). The prosecutor’s “comment must be examined in

context, in order to evaluate the prosecutor’s motive and to discern the impact of

the statement.” Knowles, 66 F.3d at 1163. It is not erroneous, for example, for a

prosecutor “to comment on the failure of the defense, as opposed to the defendant,

to counter or explain the evidence.” United States v. Griggs, 735 F.2d 1318, 1321

(11th Cir. 1984) (quotation omitted).

      Every court to review this case—including the Supreme Court of Georgia—

concluded that the prosecutor’s comments during closing argument violated Al-

Amin’s Fifth Amendment right not to testify. The Georgia Supreme Court found

that the prosecutor’s comments and use of the chart amounted to a “mock cross-


                                         12
             Case: 17-14865     Date Filed: 07/31/2019    Page: 13 of 21


examination” of a defendant who had invoked his right to remain silent. See Al-

Amin v. State, 278 Ga. 74, 85 (2004). We agree. The prosecutor’s closing

argument highlighted the defendant’s failure—not the defense’s failure—to

explain inculpatory evidence. The mock cross-examination was thus “of such a

character that a jury would naturally and necessarily take it to be a comment on”

the defendant’s silence. Isaacs, 300 F.3d at 1270 (quotation omitted). This was

constitutional error.

      The primary issue, then, is not whether Al-Amin’s Fifth Amendment rights

were violated, but whether Al-Amin suffered actual prejudice from the error. See

Davis v. Ayala, 135 S. Ct. 2187, 2197 (2015) (“For reasons of finality, comity, and

federalism, habeas petitioners are not entitled to habeas relief based on trial error

unless they can establish that it resulted in actual prejudice.” (quotation omitted)).

This requires “more than a reasonable probability that the error was harmful.” Id.

at 2198 (quotation omitted). Determining whether the error was harmful requires a

close examination of the facts particular to the case. See Mansfield, 679 F.3d at

1313; see also Trepal, 684 F.3d at 1114 (explaining that, to determine “the effect

on the verdict of a constitutional error, the Court must consider the error ‘in

relation to all else that happened’ at trial” (quoting Kotteakos v. United States, 328
U.S. 750, 764 (1946))).




                                          13
               Case: 17-14865      Date Filed: 07/31/2019       Page: 14 of 21


       To determine whether a trial error was harmless, we typically consider the

magnitude of the error, the effect of any curative instruction, and whether the

prosecution otherwise presented overwhelming evidence of guilt to the jury. See,

e.g., Hill v. Turpin, 135 F.3d 1411, 1416−19 (11th Cir. 1998) (holding that a Doyle

error6 was not harmless when the prosecutor’s statements were “repeated and

deliberate,” the trial court’s curative instruction was ineffective, there were

significant weaknesses in the state’s case, and the defendant’s credibility was

critical to his case). Other circuits have considered similar factors in the specific

context of a Griffin error. See Gongora v. Thaler, 710 F.3d 267, 278 (5th Cir.

2013) (holding that a Griffin error was not harmless when there were repeated

references to defendant’s silence, the jury instructions to ignore the references

were ineffective, and there was substantial evidence supporting acquittal).

       We agree with Al-Amin, and with the district court, that the constitutional

error in Al-Amin’s case was substantial. The prosecutor’s unconstitutional

comments were not isolated—they were instead repeated and central to his closing

argument.

       We also agree that the trial court’s curative instruction was largely

ineffective. The trial court likely confused the jury by instructing that, although it



6
 A Doyle error refers to when the prosecution uses a defendant’s post-Miranda silence to
impeach a defendant’s exculpatory testimony at trial. See Doyle v. Ohio, 426 U.S. 610 (1976).
                                              14
               Case: 17-14865        Date Filed: 07/31/2019       Page: 15 of 21


was not proper for the prosecution to comment “on the failure of the Defendant to

testify,” it was proper for the prosecution to comment on one side’s “failure to

present certain evidence.”7 The court further undermined this instruction when it

admonished the defense attorneys in front of the jury, emphasized that it was

overruling the defense’s objections to the prosecution’s closing argument, and

reiterated that it was giving the instruction “just in an abundance of caution.” The

instruction thus did little to cure the error.

       To determine whether the error prejudiced Al-Amin, we must consider it in

light of everything that happened at trial. See Trepal, 684 F.3d at 1114. The

district court ultimately denied habeas relief because it found that the evidence

proving Al-Amin’s guilt was otherwise “weighty” or “overwhelming.” We are

unable to quarrel with the district court’s determination. The prosecution

introduced substantial physical evidence recovered from White Hall linking Al-

Amin to the crime. The White Hall ballistics evidence included, for example, the

same ammunition used to shoot the Deputies among Al-Amin’s personal effects,

the gun used to shoot the Deputies, and Al-Amin’s Mercedes, found hidden in



7
  It is proper for a prosecutor to comment on the defense’s failure to present evidence. See
United States v. Griggs, 735 F.2d 1318, 1321 (11th Cir. 1984). But when we consider the trial
court’s instruction in light of the prosecutor’s specific closing argument in Al-Amin’s case, we
find that the jury could have understood this instruction to mean that it could consider Al-Amin’s
failure—instead of the defense’s failure—to counter or explain the evidence. At a minimum,
after multiple rounds of objections and arguments, the jury was likely confused about which
comments it was permitted to consider.
                                                15
             Case: 17-14865     Date Filed: 07/31/2019    Page: 16 of 21


White Hall and riddled with bullets matched to the Deputies’ service weapons.

The prosecution also presented evidence that the Mercedes drove away

immediately after the shooting and that the car’s registration and keys were found

on Al-Amin when he was apprehended. Finally, the prosecution presented Deputy

English’s eyewitness identification of Al-Amin as his shooter, which was

consistent with his identification in the hours following the shooting.

      But Brecht does not necessarily demand that we deny relief to a defendant

even when there is overwhelming evidence against him, especially in the face of a

substantial and uncured error. Brecht adopted its harmless error standard from

Kotteakos v. United States, which explained that the harmless error analysis does

not focus solely on whether there was enough evidence to convict the defendant.

See Kotteakos, 328 U.S. 750, 765 (1946) (“The inquiry cannot be merely whether

there was enough to support the result, apart from the phase affected by the

error.”). We instead must consider the specific context and circumstances of the

trial to determine whether the error contributed to the verdict.

      At Al-Amin’s trial, the defense’s general theory of the case was that law

enforcement had targeted and framed Al-Amin for the murder of Deputy Kinchen.

An important component of this theory was that the FBI had planted the murder

weapons and other incriminating evidence at the scene at White Hall to connect

Al-Amin to the murder. The viability of this theory turned on (1) the credibility of


                                          16
             Case: 17-14865     Date Filed: 07/31/2019   Page: 17 of 21


Deputy English’s identification of Al-Amin as the assailant, and (2) the reliability

of the physical evidence found in White Hall. Both issues can be—and likely

were—resolved by weighing the credibility of competing eyewitness accounts and

expert opinions on the reliability and chain of the physical evidence. We find it

unlikely that the verdict was substantially affected by the prosecutor’s attempt to

highlight that Al-Amin had not explained his whereabouts or activity.

      Al-Amin argues this case is similar to Hill v. Turpin, 135 F.3d 1411 (11th

Cir. 1998), in which we granted habeas relief in light of an uncured Doyle error. In

Hill, the State lacked concrete eyewitness testimony or strong physical evidence

connecting the defendant to a murder. The defendant, who served as the defense’s

primary witness, testified that he was unarmed at the time of the murder. Id. at

1418. Throughout the trial, the prosecution made multiple references to the

defendant’s post-Miranda silence, each time attempting to impeach his story that

he was unarmed. Id. at 1414−15. These errors were not cured, and when we

considered both the “significant weaknesses in the state’s case against [the

defendant]” and “the importance of [the defendant’s] credibility to his defense,”

we found that the error likely impacted the verdict and prejudiced the defendant.

Id. at 1416−17. The defendant was therefore entitled to habeas relief.

      Al-Amin’s case is different. Given both the overwhelming evidence against

Al-Amin—including physical evidence and eyewitness testimony—and the


                                         17
               Case: 17-14865        Date Filed: 07/31/2019        Page: 18 of 21


difficulty in tracing the error to the verdict in his case, we conclude that Al-Amin

did not suffer actual prejudice from the error. 8 Al-Amin is thus not entitled to

habeas relief.9

       B. Confrontation Clause Analysis

       The Sixth Amendment, applicable to the States through the Fourteenth

Amendment, guarantees a criminal defendant “the right . . . to be confronted with

the witnesses against him.” U.S. Const. amend. VI. A court violates the

Confrontation Clause when it inappropriately restricts the scope of cross-

examination. See Delaware v. Fensterer, 474 U.S. 15, 19 (1985); Davis v. Alaska,

415 U.S. 308, 316−18 (1974). But “trial judges retain wide latitude insofar as the

Confrontation Clause is concerned to impose reasonable limits on such cross-

examination based on concerns about, among other things, harassment, prejudice,

confusion of the issues, the witness’ safety, or interrogation that is repetitive or

only marginally relevant.” Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986).



8
  Because Al-Amin does not satisfy the Brecht standard, we need not consider whether the
Georgia Supreme Court unreasonably applied the Chapman harmless error standard in denying
relief. See Mansfield, 679 F.3d at 1308 (explaining that we may deny relief based solely on a
determination that a federal constitutional error was harmless under the Brecht standard).
9
  Brecht also recognized the possibility that “in an unusual case, a deliberate and especially
egregious error . . . or one that is combined with a pattern of prosecutorial misconduct” could
warrant habeas relief even if the error did not substantially influence the jury’s verdict. Brecht,
507 U.S. at 638 n.9. Al-Amin urges us to use Brecht’s exception for “deliberate and egregious”
trial errors to grant habeas relief if we do not find that he suffered actual prejudice. While we
condemn the prosecutor’s behavior in the instant case, we do not believe the error rises to the
level contemplated by the Supreme Court as to merit reversal under Brecht’s exception. We do
not foreclose the possibility, however, that such a case may emerge.
                                                 18
             Case: 17-14865     Date Filed: 07/31/2019    Page: 19 of 21


      If a defendant’s Confrontation Clause rights are violated, the error should be

analyzed on direct review under Chapman’s harmless beyond a reasonable doubt

standard. Id. at 684. On federal collateral review, however, we review an alleged

Confrontation Clause error under Brecht’s actual prejudice standard. See

Grossman v. McDonough, 466 F.3d 1325, 1339 (11th Cir. 2006). Whether such an

error was harmless may depend on, among other things, “the importance of the

witness’ testimony in the prosecution’s case, whether the testimony was

cumulative, the presence or absence of evidence corroborating or contradicting the

testimony of the witness on material points, the extent of cross-examination

otherwise permitted, and, of course, the overall strength of the prosecution’s case.”

Van Arsdall, 475 U.S. at 684.

      Of course, we must first find an error before we can determine whether that

error is harmless. See Williams v. Singletary, 114 F.3d 177, 180 (11th Cir. 1997).

Al-Amin claims the State violated his Sixth and Fourteenth Amendment rights by

precluding him from cross-examining FBI Agent Ron Campbell about Campbell’s

previous involvement in a shooting of an allegedly unarmed Muslim man in 1995.

Newspaper accounts at the time alleged that law enforcement may have planted a

gun to cover up the shooting, although Agent Campbell was later cleared of any

wrongdoing. The defense intended to question Agent Campbell about the incident,

but the trial court did permit this line of questioning, believing it would confuse the


                                          19
             Case: 17-14865     Date Filed: 07/31/2019    Page: 20 of 21


jury. Al-Amin argues that the error prejudiced him because this line of questioning

was critical to his defense theory that Agent Campbell planted the murder weapons

in White Hall, Alabama.

      Like the district court, we discern no Confrontation Clause error. Agent

Campbell was investigated and cleared of any wrongdoing in the incident, and the

newspaper accounts accusing law enforcement of wrongful conduct did not allege

wrongdoing by Agent Campbell individually, but by law enforcement more

generally. Al-Amin’s proposed questioning about the prior shooting was thus

inherently speculative and likely to lead the jury astray. Importantly, the trial court

otherwise permitted cross-examination of Agent Campbell, and the prohibition on

cross-examining Agent Campbell about these particular allegations did not prevent

Al-Amin from making his general defense that the weapons were planted.

Although “the Confrontation Clause guarantees an opportunity for effective cross-

examination,” it does not guarantee “cross-examination that is effective in

whatever way, and to whatever extent, the defense might wish.” Fensterer, 474
U.S. at 20. Given the trial court’s significant discretion to limit the scope of cross-

examination where appropriate, we find no constitutional error.

                                   IV. Conclusion

      The standard for granting habeas relief under Brecht is extremely

demanding. And it provides no disincentive for a prosecutor to disregard the


                                          20
             Case: 17-14865     Date Filed: 07/31/2019   Page: 21 of 21


boundaries of his constitutional obligation. We regret that we cannot provide Mr.

Al-Amin relief in the face of the prosecutorial misconduct that occurred at his trial.

A prosecutor’s duty in a criminal proceeding is not to secure a conviction by any

means, but to ensure that justice will prevail. See Berger v. United States, 295 U.S.
78, 88 (1935). The prosecutor at Al-Amin’s trial failed to live up to that duty. Al-

Amin is nevertheless not entitled to habeas relief unless the error had a substantial

and injurious effect on the jury’s verdict. Because Al-Amin has not shown that the

Griffin error prejudiced him, the error was not harmful under Brecht v.

Abrahamson. Nor has Al-Amin successfully shown a Confrontation Clause error.

Accordingly, we affirm the district court’s denial of habeas relief.

      AFFIRMED.




                                          21